Citation Nr: 1754693	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  16-00 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1948 to August 1952 in the United States Air Force.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota which reopened a claim for service connection for tinnitus but denied service connection on the merits.  During the appeal, jurisdiction transferred to the RO in Chicago, Illinois. 

In April 2017, this issue was remanded to the Agency of Original Jurisdiction (AOJ).  There has been substantial compliance with the remand instructions and this matter is again before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's tinnitus manifested more than one year after active service and was not caused or aggravated by any aspect of service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.38 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this matter in April 2017.  With respect to the issue decided, the Board instructed the RO to obtain any outstanding private and VA treatment records, obtain a VA medical opinion and if necessary schedule the Veteran for a VA examination, and readjudicate the claim.   The claim file contains documentation that the RO attempted to retrieve all of the requested documents, and the Veteran was scheduled for and attended an appropriate June 2017 VA examination.  The RO readjudicated the claim most recently in a September 2017 Supplemental Statement of the Case (SSOC).  

As a result of these steps taken, the Board finds that there has been substantial compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.


III. Service Connection

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d); see Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  As organic diseases of the nervous system, tinnitus must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  See 38 C.F.R. § 3.303 (b).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that his tinnitus is the result of his active service. 

At the outset, the Veteran's service records confirm that the Veteran was an Aircraft Engineer Mechanic, and the AOJ conceded the Veteran's exposure to acoustic trauma in the January 2009 rating decision.

Although the Veteran's service treatment records (STR) do not reflect any complaints of tinnitus in service, the Veteran did suffer an ear injury when an antenna wire penetrated his ear in February 1952.  However, shortly after the incident, the Veteran was afforded a separation examination in August 1952 and his ears and hearing were determined to be normal.

Following service, the Veteran was employed as a tool and die maker for 42 years by five companies.  See June 2017 VA examination.

The earliest reference to tinnitus in the claim file is seen on an August 2008 application for compensation.

August 2008 VA treatment record shows the Veteran reported having hearing problems.

Tinnitus first explicitly appears in VA treatment records in April 2011, noting that the Veteran reported experiencing tinnitus for about ten years prior to that point.  September 2013 VA treatment records note that the Veteran reported severe tinnitus.

The Veteran was afforded a VA examination in July 2014.  The Veteran told the examiner that he began experiencing tinnitus around 1960.  The examiner determined that although the Veteran was exposed to hazardous noise in service, his STR's did not show any complaints, diagnosis, or treatment for tinnitus.  The examiner noted that the Veteran was injured in a motorcycle accident in August 1950.  The examiner concluded that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure because symptoms did not begin until at least eight years following separation.

On his January 2016 VA Form 9, the Veteran stated that his tinnitus started about 8 to 12 years following military discharge. 

The Veteran was afforded an additional VA examination in June 2017.  The Veteran reported that tinnitus began in the mid 1970's.  The examiner determined that tinnitus was less likely than not cause by or a result of military noise exposure.  He opined that if tinnitus was due to military noise exposure the onset would likely be noted during or shortly after discharge, and not years after separation.  The examiner also commented on the Veteran's February 1952 right ear injury, in which the Veteran's right ear was penetrated by a drone antenna.  He explained that the injury affected the Veteran's external ear canal, and not the tympanic membrane/eardrum, middle ear, or inner ear.  An injury to the external ear canal would not cause tinnitus.  The examiner determined that the Veteran's tympanic membrane/eardrum compliance had been and continues to be normal and symmetrical, which indicated tympanic membrane integrity at each ear.  An injury to the tympanic membrane could result in asymmetrical compliance values when comparing the right to the left ear, which is not present in the Veteran.  The examiner found no record or report of any other ear injuries or diseases during military service.

The examiner explained that the Veteran was employed as a tool and die maker for 42 years by five companies after military service which in all likelihood would have exposed him to excessive industrial manufacturing noise.  

The examiner concluded that the Veteran's tinnitus was less likely than not a result of military noise exposure or ear injury, and more likely caused by the normal aging process and associated hearing loss, as well as exposure to noise during his 42 year civilian employment as a tool and die maker.

The Board assigns the June 2017 VA opinion the greatest probative value when weighing the evidence in the claim file because it is thorough and well-supported.  The examiner explained, thoroughly, why tinnitus is not connected to the Veteran's service.  

To the extent that the Veteran advances his own interpretation that his tinnitus is related to his in-service noise exposures or ear injuries, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

In any event, the probative value of the Veteran's general assertions in this regard are outweighed by the probative value of the evidence outlined above documenting that tinnitus is unrelated to service.  

In summary, the Board concludes that the preponderance is against finding that the Veteran's tinnitus is related to his active service, and service connection is not warranted; the benefit of the doubt rule is not for application.  See 38 U.S.C. § 5107(b).




ORDER

Entitlement to service connection for tinnitus is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


